Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed the determination that claimant was not entitled to benefits in that he provoked his discharge thereby voluntarily leaving his employment without good cause. The sole issue presénted upon appeal is a factual one. In spite of the supervisor’s warnings of his unsatisfactory work, claimant persisted in disobeying directions as to the time and manner of its performance, his disobedience and insubordination culminating in a dispute as to when certain completed work should go out, in the course of which claimant addressed obscene epithets to the supervisor in response to the latter’s reasonable directions. Upon such a record the finding “ that the employer was obliged to order the termination of claimant’s services ” was warranted, as was the conclusion that the provoked termination became, “ in effect, a voluntary leaving of employment without good cause ”. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur.